Monks, J.
In this case there was a special finding of facts and conclusions of law staged by the court. The only error assigned calls in question the conclusions of law. The facts, so far as necessary to the determination, of the questions presented, are as follows:
Appellant’s ward is, and has been since 1887, a person of unsound mind. His real estate was sold at the tax sales in 1888, 1890 and 1891. Tax deeds were made to the purchasers at the sales of 1888 and 1890. This action was commenced in May, 1892, and tried February, 1893. The only question presented is whether interest is to be computed on the amounts for which said real estate sold at said tax sale. It is admitted by appellant that appellees are entitled to six per cent, interest on each payment of taxes by them made, if any, after said sales, but he insists that the court erred in computing interest on the money paid at said tax sales.
We think appellant is right in this contention. Sec*46tion 6466, R. S. 1881, and section 8610, R. S. 1894, ■which is a re-enactment of the first named section, provide that the owner or occupant of any land sold for taxes may redeem the same at any time during the two .years next ensuing, and if redeemed after one year, and within two years, he shall pay the purchase-money, together with costs and twenty-five per cent, in addition, and he shall also pay all taxes which have been paid thereon, with interest at the rate of six per cent, per annum cn such taxes.
Filed October 15. 1895.
Sections 6467, R. S. 1881, and 8611, R. S. 1894, provide that infants, idiots and insane persons may redeem any lands belonging to them, sold for taxes, within two years after the expiration of such disability, in the same manner as.provided in the foregoing section for redemption by other persons. Appellant’s ward comes within the purview of these sections, and is entitled to the benefit thereof.
The section referred to, does not provide for any interest on the purchase-money paid at the tax sale — only a penalty thereon and costs are allowed by law, in case of redemption-. Interest, however, is provided for on all subsequent taxes paid by the purchaser or his assignee. Schissel v. Dickson, 129 Ind. 139, is not in point, as that case depended upon section 208 of the tax law of 1872, 1 Davis Stat. 121, which expressly provides for interest on the purchase-money paid at a tax sale, in case of redemption.
It-follows, therefore, that the court erred in its conclusions of law. Judgment reversed, with instructions to restate the conclusions of law in accordance with this' opinion, and for futher proceedings not in conflict therewith.